Case 2:11-cr-20752-SFC-RSW ECF No. 743 filed 09/23/20                  PageID.4319       Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 United States of America,

        Plaintiff,

 v.                                            Criminal Case No. 11-20752

 Danta Johnson,                                Sean F. Cox
                                               United States District Court Judge
       Defendant.
 _______________________/

                           OPINION & ORDER
        DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

        In this criminal action, Defendant Danta Johnson (“Defendant”) was convicted of

 conspiring to distribute controlled substances and was sentenced to ten years’ imprisonment.

 The matter is before the Court on Defendant’s Motion for Compassionate Release under 18

 U.S.C. § 3582(c)(1)(A), which is based upon concerns about the ongoing novel coronavirus

 pandemic (“COVID-19”). This motion asks the Court to allow Defendant to serve the remainder

 of his sentence at home because he is concerned that he could contract the virus, and that he may

 be vulnerable to severe illness if he were to contract it because of his medical conditions. The

 Court concludes that a hearing is not warranted and orders that the motion will be decided based

 upon the briefs. For the reasons set forth below, the Court shall DENY the motion.

                                         BACKGROUND

        In this criminal case, Defendant pleaded guilty to Conspiracy to Possess with Intent to

 Distribute and to Distribute Marijuana, Cocaine, and Cocaine Base, in violation of 21 U.S.C. §§

 841(a)(1) and 846. This Court sentenced Defendant to a term of ten years imprisonment.

        Defendant is now serving that sentence and is currently being housed at FCI Elkton. He
Case 2:11-cr-20752-SFC-RSW ECF No. 743 filed 09/23/20                 PageID.4320      Page 2 of 4




 is not scheduled to be released until 2022.

        Defendant is forty-two years old. Defendant states that he has a body mass index of 28

 and is pre-diabetic. He also claims to have recently had symptoms such as shortness of breath,

 dizziness, and nausea.

        Defendant filed his Motion for Compassionate Release on August 25, 2020. The

 Government acknowledges that Defendant exhausted his administrative remedies but opposes

 the motion on the merits.

                                               ANALYSIS

        Defendant’s Motion for Compassionate Release is brought under 18 U.S.C.

 §3582(c)(1)(A) and asks this Court to allow him to serve the remainder of his sentence in home

 confinement.

        Under 18 U.S.C. § 3582(c)(1)(A), the Court may reduce an imposed sentence if it

 determines that “extraordinary and compelling reasons warrant such a reduction.” On top of

 making this finding, the Court must also consider the sentencing factors described in 18 U.S.C. §

 3553(a) and decide if a sentence reduction would be “consistent with applicable policy

 statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

        U.S. Sentencing Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n 2018) is the

 “applicable policy statement” with which the Court must comply when considering Defendant’s

 request for compassionate release. 18 U.S.C. § 3582(c)(1)(A). Section 1B1.13 explains that a

 defendant must “not [be] a danger to the safety of any other person or to the community” under

 18 U.S.C. § 3142(g) and must fit within at least one of four categories of “extraordinary and

 compelling reasons.” Those categories are: “Medical Condition of the Defendant,” “Age of the


                                                  2
Case 2:11-cr-20752-SFC-RSW ECF No. 743 filed 09/23/20                   PageID.4321      Page 3 of 4




 Defendant,” “Family Circumstances,” and “Other Reasons.”

        In sum, a defendant seeking compassionate release must present extraordinary and

 compelling circumstances, must have § 3553(a)’s sentencing factors weigh in his favor, must not

 be a threat to others as determined by § 3142(g), and must fit within one of the four categories in

 § 1B.13 of the Sentencing Guidelines.” United States v. Shah, 2020 WL 1934930 at *1 (E.D.

 Mich. April 22, 2020) (citations omitted). United States v. Murphy, 2020 WL 2507619 at *3-4

 (E.D. Mich. May 15, 2020).

        Here, Defendant states that he has a body mass index of 28 and claims to be pre-diabetic.

 He also claims to have recently had symptoms such as shortness of breath, dizziness, and nausea.

        As the Government notes, the CDC has warned that individuals who are obese, having a

 body mass index of 30 or higher, are at increased risk. Thus, Defendant is not at increased risk

 due to his weight. The Government further asserts that there is nothing in Defendant’s medical

 records showing a diagnosis of “prediabetes,” and, in any event, “prediabetes” is not a diagnosis

 of diabetes.

        Moreover, even if Defendant could satisfy the first eligibility threshold for compassionate

 release during this pandemic, Defendant would still not be entitled to relief.

        The Government persuasively argues that Defendant is ineligible for compassionate

 release because he is a danger to the community. Section 1B1.13(2) permits release only if a

 “defendant is not a danger to the safety of any other person or to the community, as provided in

 18 U.S.C. § 3142(g).” The record does not support such a finding in this case, where Defendant

 was involved in a large-scale drug operation and has a criminal history that includes other drug

 offenses and an assault conviction.


                                                  3
Case 2:11-cr-20752-SFC-RSW ECF No. 743 filed 09/23/20                 PageID.4322      Page 4 of 4




        The § 3553(a) factors, including Defendant’s history and characteristics, seriousness of

 the offense, promoting respect for the law, and providing just punishment also weigh against

 Defendant’s request for compassionate release. Defendant’s criminal conduct was very serious,

 as he was involved in a large-scale drug operation. And allowing Defendant to be released at this

 juncture would not promote respect for the law or proper deterrence, provide just punishment,

 and avoid unwanted sentencing disparities. This Court concludes that Defendant is not an

 appropriate candidate for the extraordinary remedy of compassionate release.

                                   CONCLUSION & ORDER

        For the reasons set forth above, IT IS ORDERED that Defendant’s Motion for

 Compassionate Release is DENIED.

        IT IS SO ORDERED.

                                             s/Sean F. Cox
                                             Sean F. Cox
                                             United States District Judge

 Dated: September 23, 2020




                                                 4
